Citation Nr: 0843376	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the benefit sought on appeal.  The 
veteran appealed that decision and the case was referred to 
the Board for appellate review.  

When the appeal was initially before the Board in May 2008, 
the Board remanded the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus because 
new evidence that had not been considered by the RO was 
received without a waiver.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998). 


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years thereafter, and any hearing loss shown 
following separation from service is not causally or 
etiologically related to active service.

2.  The veteran's current tinnitus is not causally or 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and a sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated January 2005, 
February 2008, and May 2008.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  Service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when the disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The veteran's service treatment records do not show any 
diagnosis of or treatment for either hearing loss or 
tinnitus, and the veteran's hearing acuity was reported as 
normal at the veteran's separation physical examination in 
1965.  In a VA examination in May 1974 the clinical 
evaluation of the ears was normal and there was no report of 
hearing loss.  

Records submitted by the veteran indicate hearing loss and 
tinnitus and show that those conditions have had an adverse 
affect on the veteran's life.  Private treatment records, 
particularly October 2006 and March 2008 letters from Dr. 
Patterson, also demonstrate tinnitus and hearing loss.  In 
the October 2006 letter Dr. Patterson opined that military 
exposure contributed in a significant way to the veteran's 
hearing loss and tinnitus.  In the March 2008 letter Dr. 
Patterson reiterates this opinion, but fails to provide any 
rationale other than that it "seem[s] reasonable."  In an 
undated letter received by the Board in June 2008 a family 
nurse practitioner suggested that the veteran's noise 
exposure in service "could be a significant contributor to 
his hearing loss and tinnitus." 

The veteran has stated that he began experiencing ringing in 
his ears during service after noise exposure.  He has 
indicated that the ringing became more pronounced in the 
1980's and 1990's.  His statements are credible evidence that 
he experienced ringing of his ears in service and that he 
noted some difficulty hearing.  However, the question of 
whether his current hearing loss or tinnitus is related to 
service is a medical issue.  As such, the medical evidence 
does not reflect any form of hearing loss or tinnitus until 
many years after service.  A letter from Dr. Patterson in 
April 2002 noted that the veteran reported his hearing loss 
becoming especially evident "over the past 10 years."  
During a VA consultation in June 2004 the veteran reported 
hearing loss and tinnitus from back in 2002.  In April 2005, 
the veteran was seen for an audiology consultation.  He 
reported that he had hearing loss and tinnitus going back 15 
years prior to about 1990.  While those examiners opined that 
the veteran's hearing problems were most likely due to noise 
exposure, they did not indicate that it was necessarily from 
service.

In a VHA medical opinion from January 2008, Dr. Mobo 
determined that it was less likely that the veteran's 
tinnitus and hearing loss are directly related to or 
aggravated by presumed noise exposure in service.  This 
opinion was based on a full review of the veteran's records 
and case file, two consensus opinions on hearing loss and the 
veteran's separation audiogram.  

In July 2008, after reviewing the veteran's records and case 
file another VA examiner found that there was no evidence of 
hearing problems or treatment for hearing problems prior to 
2002 and determined that the veteran's current hearing loss 
and tinnitus were less likely as not cased by or a result of 
military service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993). 

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
thoroughness and detail of the opinion are also factors in 
assessing the probative value of a medical opinion.  Prejean 
v. West, 13 Vet. App. 444 (2000). 

In this case, the Board assigns the greatest relative 
significance to the opinion of Dr. Mobo.  This physician 
conducted a comprehensive review of the veteran's case file 
and provided adequate rationale and bases for his opinion.  
The opinions expressed by Dr. Patterson and the family nurse 
practitioner are generally vague on rationale and do not 
indicate a review of the veteran's case file.  To the extent 
that the family nurse practitioner noted that the veteran's 
noise exposure while in service "could be" a contributing 
factor to his hearing loss, VA regulation provides that 
service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicated that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship). 

In light of the foregoing, the Board finds that the veteran 
has failed to establish a nexus between his bilateral hearing 
loss and service.  Based on this finding, the Board concludes 
that the veteran's bilateral hearing loss and tinnitus are 
not etiologically related to service.

Accordingly, the Board concludes that service connection for 
bilateral hearing loss and tinnitus is not established. 




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


